Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Status of Claims:

2.	Claims 1-5 and 7-10 are pending in this Office Action.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims are directed towards a computer-readable storage medium having stored therein a program  causing a computer to perform operation. The specification provides an open-ended definition of the “computer-readable storage media” for example ¶ 0057, teaches The term "computer-readable storage media" may include magnetic disks, magneto-optical disks, CD-ROM, DVD- ROM, semiconductor memory, and the like. The office has determined that the broadest reasonable interpretation of a computer-readable storage medium includes both transitory and non-transitory mediums. Since the specification does not explicitly define the claimed computer readable storage medium as non-transitory, claim 1 is considered as non-statutory. 
Is it to be noted that the claim limitation teaches the word “medium” wherein the specification teaches the word “media”. Appropriate action is requested.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are “an input timing determination part configured to determine an input”, “a connection part configured to establish a service connection”, and “an image output part configured to output an image” in claim 1. 
Fig. 3 and specification, ¶ 0014 and ¶ 0015 shows that “an input timing determination part”, “a connection part”, and “an image output part” are part of the processing device 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-5, and 7-10 are rejected under 35 USC 102 (a) (1) as being anticipated by US 2010/0107229 issued to Najafi et al. (Najafi).
As per claim 1, Najafi teaches an information processing device comprising: an input timing determination part configured to determine an input of a determination key from an external device in a determination-key-input-reception time (Najafi: ¶ 0073 – the wireless communications device synchronizes its clock with the clock on the validation server. During the activation process, a synchronization process may be automatically initiated so that a clock on the wireless communications device is synchronized with a clock on the validation server. In one embodiment, subsequently the process may receive instructions (e.g., via user input) to initiate the process to synchronize clock with the clock on the validation server); and a connection part configured to establish a service connection with the external device when the input timing determination part determines the input of the determination key in the determination-key-input-reception time (Najafi: ¶ 0077 – the process determines whether to terminate the security code generation application. In one embodiment, the security code generation application is terminated if a user input to terminate the security code generation application is received. Once the security code is received, a connection is supposed to be established; ¶ 0034 – also teaches during activation, after a secure connection is established, the wireless communications device receives a shared secret (secret information) from validation server 130. In one embodiment, a one-time key is used to establish to secure connection). 
representing a reference timing in the determination-key-input-reception time or a remaining time until the reference timing, wherein the image is displayed on a display (Najafi: Fig. 3A, ¶ 0054 – timer indicator 312 includes a numeric counter directly beneath the circle to indicate the number of seconds remaining before the current security code expires).

As per claim 3, Najafi teaches the information processing device according to claim 2, wherein the image output part outputs to the display the image including an identification of a count start key indicating an input of a count start instruction until expiration of the determination-key-input-reception time, an identification of the determination key requesting an input of the determination key until expiration of the determination-key-input-reception time, and the remaining time until the reference timing of the determination-key-input- reception time after the input of the count start key, and wherein the input timing determination part determines the input of the determination key before the expiration of the determination-key-input-reception time after the input of the count start key (Najafi: Fig. 3A, Fig. 3B, ¶ 0054 – FIG. 3A and FIG. 3B illustrate exemplary GUIs for displaying a time remaining, in accordance with one embodiment of the invention. In one embodiment, the time remaining is displayed in seconds. Timer indicator 312 is a visual indicator of the valid time remaining for a security code currently displayed. In one embodiment, timer indicator 312 is a circle initially filled with a color which "empties" in a counterclockwise direction as time elapses. When the circle is empty, a new code is displayed. In other embodiments, other visual indicators can be used (e.g., different patterns, different shading, different shapes, etc.). In a preferred embodiment, timer indicator 312 includes a numeric counter directly beneath the circle to indicate the number of seconds remaining before the current security code expires. In a preferred embodiment, timer indicator 312 is located to the right of six-digit security code 310. For example, as seen in FIG. 3A, timer indicator 312 shows 18 seconds are remaining).

As per claim 4, Najafi teaches the information processing device according to claim 3, wherein the (Najafi: Fig. 3A, ¶ 0054 – timer indicator 312 is located to the right of six-digit security code 310. For example, as seen in FIG. 3A, timer indicator 312 shows 18 seconds are remaining).

As per claim 5, Najafi teaches the information processing device according to claim 3, wherein the image output part outputs the image indicating a graphical chart representing the remaining time until the reference timing of the determination-key-input-reception time after the input of the count start key (Najafi: Fig. 3A – visual display (graphical display) in FIG. 3A shows the timer indicator 312 shows 18 seconds are remaining).

As per claim 7, Najafi teaches the information processing device according to claim 1, wherein the input timing determination part determines the input of the determination key from each external device among a plurality of external devices in the determination- key-input-reception time (Najafi: ¶ 0089 – the communication device 690 may include any of a number of commercially available networking peripheral devices such as those used for coupling to an Ethernet, token ring, Internet, or wide area network).

As per claim 8, Najafi teaches the information processing device according to claim 2, further comprising an access processing part configured to output access information to the plurality of external devices in common (Najafi: ¶ 0089 – the communication device 690 may include any of a number of commercially available networking peripheral devices such as those used for coupling to an Ethernet, token ring, Internet, or wide area network wherein the communication device 690 may further be a null-modem connection, or any other mechanism that provides connectivity between the computer system 600 and the outside world).

As per claim 9, Najafi teaches an information processing method comprising: determining an input of a determination key from an external device in a determination- key-input-reception time (Najafi: ¶ 0073 – the wireless communications device synchronizes its clock with the clock on the validation server. During the activation process, a synchronization process may be automatically initiated so that a clock on the wireless communications device is synchronized with a clock on the validation server. In one embodiment, subsequently the process may receive instructions (e.g., via user input) to initiate the process to synchronize clock with the clock on the validation server); and establishing a service connection with the external device (Najafi: ¶ 0077 – the process determines whether to terminate the security code generation application. In one embodiment, the security code generation application is terminated if a user input to terminate the security code generation application is received. Once the security code is received, a connection is supposed to be established; ¶ 0034 – also teaches during activation, after a secure connection is established, the wireless communications device receives a shared secret (secret information) from validation server 130. In one embodiment, a one-time key is used to establish to secure connection).

As per claim 10, Najafi teaches a computer-readable storage medium having stored therein a program (Najafi: ¶ 0091 – a computer readable medium having computer readable program code embodied) causing a computer to implement: determining an input of a determination from an external device in a determination-key-input-reception time (Najafi: ¶ 0073 – the wireless communications device synchronizes its clock with the clock on the validation server. During the activation process, a synchronization process may be automatically initiated so that a clock on the wireless communications device is synchronized with a clock on the validation server. In one embodiment, subsequently the process may receive instructions (e.g., via user input) to initiate the process to synchronize clock with the clock on the validation server); and establishing a service connection with the external device (Najafi: ¶ 0077 – the process determines whether to terminate the security code generation application. In one embodiment, the security code generation application is terminated if a user input to terminate the security code generation application is received. Once the security code is received, a connection is supposed to be established; ¶ 0034 – also teaches during activation, after a secure connection is established, the wireless communications device receives a shared secret (secret information) from validation server 130. In one embodiment, a one-time key is used to establish to secure connection).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571) 270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-398080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458